Prison pay; pay status. — Plaintiff, an inmate of Lewis-burg, Pennsylvania, Federal Penitentiary, sues for $67.00 allegedly due him representing the difference in pay he received under 4th class pay status and the pay he should have received under 1st class pay status since he operated a crane during the period in question and under Federal Prison Industries Regulations a crane operator is in 1st class pay status. Defendant moved for summary judgment on the *798ground that plaintiff was never appointed a crane operator but was permitted to operate it on a replacement and training basis. On October 4, 1968, the court granted plaintiff 30 days to file an affidavit or affidavits in support of his allegations that he was assigned as crane operator and that he was wrongfully discharged from that position. On November 22, 1968, the court issued the following order:
This case comes before the court on defendant’s motion, filed March 18, 1968, for summary judgment and the court’s own motion based upon the “affidavit” of plaintiff dated October 30, 1968, and the statement of Sgt. James D. Jones, dated October 21, 1968, filed November 18, 1968, for plaintiff in response to the order of the court entered herein on October 4, 1968. Upon consideration thereof, it is concluded that the said “affidavit” and statement are insufficient and are not satisfactory to create a genuine issue of fact to show that plaintiff was appointed and assigned to the position of “crane operator” as opposed to the fact that he may have worked in that capacity, and it is therefore concluded that plaintiff has failed to comply with the order of October 4 1968
IT IS THEREFORE ORDERED that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.
By the Court:
(Signed) WilsoN Cowmsr, Chief Judge.
Plaintiff’s petition for a writ of certiorari was denied February 24, 1969, 393 U.S. 1101.